Title: Thomas Jefferson to Nicholas Biddle, 20 August 1813
From: Jefferson, Thomas
To: Biddle, Nicholas


          Sir Monticello Aug. 20. 13.
          In a letter from mr Paul Allen of Philadelphia, I was informed that other business had obliged you to turn over to him the publication of Govr Lewis’s journal of his Western expedition; and he requested me
			 to furnish him with any materials I could for writing a sketch of his life. I now inclose him such as I have been able to procure, to be used with any other information he may have recieved, or alone, if he has no other, or in any way you & he shall
			 think proper. the part you have been so good as to take in digesting the work entitles
			 you to decide on whatever may be proposed to go out under it’s auspices; and on this ground I take the
			 liberty
			 of putting under cover to you, and for your perusal,
			 my letter to mr Allen, which I will request you to seal & hand on to him.
			 I am happy in this occasion of expressing my portion of the thanks all will owe you for the trouble you have taken with this interesting narrative, and the assurance of my sentiments of high esteem and respect.
          Th:
            Jefferson
        